

Exhibit 10.33


[exhibit1033separation_image1.jpg]


March 2, 2015




Renato Semerari
C/o Coty Geneva SA Versoix




Amendment to your Employment Agreement with Coty




Dear Renato,


I am pleased to confirm our agreement to evolve your employment agreement signed
with Coty Geneva SA Versoix on July 4, 2012 (the “Employment Agreement”) as
follows:


Section 5.1 of the Employment Agreement is cancelled and replaced with the new
section 5.1 hereunder:


Either party may terminate this Agreement with ninety days written notice to the
other party. Should the Company terminate the employment without cause, with the
exception of a transfer of the Employee to another direct or indirect affiliate
or sister company of Coty, the Company shall pay the Employee, in exchange of a
full release and settlement, a severance amounting to fifteen months base
salary, inclusive of any amounts due under the applicable labor laws and
collective agreements and subject to all applicable withholdings.


All other terms of your employment contract remain unchanged. All changes become
effective as of the signature of this amendment.


I am asking you to confirm your acceptance of this amendment by returning two
signed copies with the hand written mention ‘read and approved’ by March 9,
2015.


Best regards,


 
 
 
/s/Geraud Marie Lacassagne
 
/s/Rebeca Pascual
Geraud Marie Lacassagne
 
Rebeca Pascual
SVP Human Resources
 
Human Resources Director
Coty
 
Switzerland & TREX
 
 
 
 
Read and Accepted
 
 
Date and Signature
 
 
Renato Semerari
 
 
Read and Accepted
 
 
02/03/15
 
 
/s/Renato Semerari
 






--------------------------------------------------------------------------------





From : Renato Semerari
To : Geraud-Marie Lacassagne
Date : March 6, 2015




Re: Personal & Confidential-Career Opportunities




Dear Geraud Marie,




Contrary to what I indicated previously, I will not be able to make a final
decision this week. Discussions have progressed well but I still do not have
full visibility when the transaction might close. I remain very determined to
grasp that opportunity and I am conscious of the need for Coty to ensure proper
continuity of its business.


To that point, I am thankful for the proposed amendment to my employment
agreement which shall provide both Coty and me with some flexibility to manage
the upcoming period.


You also shared with me the progress made on the search for my successor and you
indicated that you were now ready to make an offer. I am well aware that
delaying the offer would delay the start date of my successor and increase the
risk of disruption at Coty. I am comfortable and supportive for you to make a
firm employment offer to that person. I am confident that the situation will
resolve one way or another before his start date.




Best
 
/s/Renato Semerari
Renato Semerari,
President, Categories & Innovation






--------------------------------------------------------------------------------



[exhibit1033separation_image1.jpg]




March 9, 2015




Renate Semerari
C/o Coty Geneva SA Versoix








Dear Renato,


Thanks a lot for keeping me informed of the progress regarding your personal
situation.


You asked me to further specify how Coty would handle the APP and your vested
equity.


APP - I would anticipate that Coty would pay the FY15 APP on a pro-rated basis
if your employment agreement were to cease before the end of the current fiscal
year. This would reflect the discussions Bart, you and I had on this topic.


Vested Equity -Your project would require for you to make an investment and you
would expect to sell all your vested equities soon after resigning. I confirm
that Coty would assist you in this and would buy back your equities at market
price if this occurs outside an open window.






Best regards
 
Géraud Marie
 
Best regards,
 
/s/Géraud Marie Lacassagne
Géraud Marie Lacassagne
SVP Human Resources




